Blandford, J.
In a suit against a railroad company for damaging goods in transportation, it was competent for the plaintiff to testify as to their value, although he had a written bill showing the cost of the goods.
2. If a railroad company received goods for transportation in good *53order, and delivered them in a damaged condition, the presumption would be against the company, that the goods were damaged in its hands, whether such damage was open or concealed. Code, §2084.
Chisholm & Erwin ; R. Hobbs, for plaintiff in error.
D. H. Pope ; G. J. Wright, for defendant.
(a) There was no error in refusing to charge that if the railroad company delivered the property in the same apparent good order as that in which it was received’1 by that company, it would not be liable-
3. The verdict is in accordance with the law and evidence. Judgment affirmed.